Citation Nr: 1823181	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to low back strain, and to include as due to exposure to asbestos.  

2.  Entitlement to an initial rating in excess of 20 percent for lumbar strain with myofascial pain, scoliosis, and degenerative joint and disc disease.

3.  Entitlement to an initial rating in excess of 20 percent for sciatic nerve radiculopathy of the right lower extremity associated with lumbar strain.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to February 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2011, November 2011, and March 2013 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a September 2015 videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The Board remanded the issues on appeal for additional development in December 2015. 

As noted in the Board's December 2015 remand, at his September 2015 hearing, the Veteran reported pain radiating from his back into both of his legs.  Following the Board's remand order, the RO, in a January 2018 rating decision, granted service connection for sciatic nerve radiculopathy of the right lower extremity, effective September 4, 2015, and assigned a 20 percent disability rating.  In light of the presence of neurological symptoms that are part and parcel of the Veteran's claim for an increased rating for his low back disability, the matters on appeal include entitlement to an initial increased rating for sciatic nerve radiculopathy of the right lower extremity.  Cf. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1; see also A.B. v. Brown, 6 Vet. App. 35, 38-39 (1993).

The issues of initial increased ratings for a lumbar spine disability and sciatic nerve radiculopathy of the right lower extremity and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that obstructive sleep apnea was incurred in active service; any current obstructive sleep apnea was not present until more than one year after separation from active service and is not etiologically related to military service, to include claimed asbestos exposure.

2.  The preponderance of the evidence does not support a finding that the Veteran's claimed sleep apnea was caused or aggravated by his service-connected lumbar strain disability.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in November 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran is seeking service connection for sleep apnea.  The Veteran asserts that he developed sleep apnea while in service, arguing that he was exposed to asbestos while working on a submarine during a ship overhaul at Mare Island Navy Shipyard, which led to his sleep apnea.  In the alternative, the Veteran has asserted that his claimed sleep apnea is secondary to his service-connected lumbar strain due to weight he had gained as a result of physical inactivity.  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran has been given a diagnosis of obstructive sleep apnea.  See, e.g., September 2007 private treatment record; July 2010 private treatment record; June 2017 VA examination.

The Veteran's service treatment records, including the report of the Veteran's separation examination, were silent for any complaints, symptoms, clinical findings, or diagnosis related to sleep apnea.

There is, however, some evidence that the Veteran experienced symptoms associated with sleep apnea while still in service.  In a letter received in April 2011, the Veteran's roommate while in service, J.E., reported that the Veteran's sleep began normal, but he eventually began snoring and took long periods between breaths while sleeping.  J.E. indicated that the Veteran's sleep became worse after a shipyard overhaul.  It was J.E.'s opinion that asbestos combined with shipyard dust had a direct impact on him.  Likewise, in an August 2015 letter the Veteran's mother stated that the Veteran had no sleeping problems, including snoring or other breathing problems until he was in the military.  Specifically, the Veteran's mother reported that after returning from duty on a submarine where he worked without a mask or respirator during an overhaul of the ship, the Veteran began snoring heavily and stopped breathing for periods of time then woke up gasping.   

During the September 2015 hearing, the Veteran testified that his bunkmate and later roommate, J.E., once threw a boot at the Veteran due to the Veteran's snoring.  The Veteran stated that J.E. had never complained about the Veteran's snoring prior to a shipyard retrofit at the Mare Island Naval Shipyard.  The Veteran further testified that he began to be tired, very lethargic, and gained 25 pounds around the same time period.  The Veteran reported that he was able to keep his weight down after service, but in 2005 he began to gain weight and he was so tired that he would get out of bed at the last minute, barely make it through the day, and go back to bed at five p.m.  The Veteran also stated that a friend of his, who was a physician's assistant, observed the Veteran sleeping, recorded a video in which the Veteran stopped breathing and was gasping for air, which he showed to his doctor and was then given a diagnosis of sleep apnea.  

The Veteran was afforded a VA examination in June 2017.  The examiner noted a diagnosis of obstructive sleep apnea in 2006.  The Veteran reported recurring snoring with periods of apnea while in the service.  He reported gaining a significant amount of weight prior to being diagnosed with sleep apnea.  The Veteran further reported that in 1985 a roommate indicated that two other service members left the room because of the Veteran's snoring, and stated that his bunkmates were "throwing boots at him in the middle of the night" in an attempt to interrupt the snoring.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the Veteran's service, in include in-service exposure to asbestos.  The examiner reported that the Veteran had not been diagnosed with or treated for sleep apnea while in service, and there was no documentation in any service treatment records that identified any possible risk factors associated with sleep apnea, such as snoring, or daytime hypersomnolence.

Regarding the Veteran's contention that he developed sleep apnea as a result of exposure to asbestos while in service, there is no conclusive evidence that the Veteran was ever exposed to asbestos while in service.  The Veteran's DD-214 indicates that he served as a submarine radioman tactical communications equipment technician and a submarine radioman strategic communications equipment technician.  As such, the Veteran had a minimal likelihood of exposure to asbestos during service.  See VA Adjudication Procedure Manual, M21-1, IV.ii.1.I.3.d.  Further, in an undated service treatment record created as part of the asbestos medical surveillance program, the Veteran reported being involved in a ship overhaul and being assigned to a rip-out team from November 1985 to January 1988.  In the same document the Veteran stated that he had not been exposed to asbestos on a regular basis, had not been involved in the rip-out or removal of asbestos insulation, had not worked in an automotive clutch or brakeshoe repair, had not worked asbestos fire retardant equipment, and had not worked as a pipefitter or plumber.

However, even assuming that the Veteran was exposed to asbestos while in service, the June 2017 VA examiner opined the Veteran's sleep apnea was less likely than not incurred in or caused by the Veteran's service, to include in-service exposure to asbestos.  The examiner reported that the medical literature had not established a cause and effect relationship between asbestos exposure and the onset or development of sleep apnea, nor had the medical literature established a cause and effect relationship between asbestosis and the onset of sleep apnea, citing medical literature in support of the explanation.

Regarding an award of service connection for sleep on a direct basis, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's sleep apnea was incurred in or otherwise related to his military service.  

The Veteran, his in-service roommate, and his mother have reported that the Veteran had symptoms including loud snoring, periods of breathing cessation, and periods of gasping for air, which they are competent to report.  However, there is no indication that the Veteran was given a diagnosis of sleep apnea until many years after he left service and none of the medical providers who have treated the Veteran for sleep apnea have given any indication that there is a relationship between the disorder and his active duty service.  The only medical opinion of record is against a finding that the Veteran's sleep apnea is related to service on a direct basis, to include possible in-service exposure to asbestos.  The Board finds the examiner's opinion to be adequate and reliable and affords it great probative weight.  Moreover, it stands uncontradicted by any other competent opinion of record.

As the preponderance of the evidence does not show that sleep apnea was incurred in service, a medical nexus between the diagnosed gastrointestinal disorder and the Veteran's service, service connection for a gastrointestinal disorder cannot be granted on a direct basis.

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's sleep apnea was either caused by or aggravated by any service-connected disability, to include his service-connected lumbar strain.  

The Veteran has argued that lumbar strain limited his physical activity, leading to weight gain, which in turn caused his sleep apnea.  In a November 2015 letter, the Veteran's then attorney cited an article from the National Institute of Health website entitled, "What Causes Sleep Apnea?"  The attorney asserted that the article identified being overweight as a known cause of sleep apnea.  However, the article has not been specifically related to the Veteran's individual case by a medical professional and therefore has little probative value.  Sacks v. West, 11 Vet. App. 314, 317 (1998). 

The attorney further asserted that a September 2015 VA treatment record included a medical opinion establishing a nexus between the Veteran's claimed sleep apnea and his service-connected lumbar strain.  It is the case that a September 2015 VA bariatric/psychological assessment contains a note that the Veteran "endured a back injury which led to weight gain and subsequently diabetes and sleep apnea."  However, this appears in a section entitled "Presenting Chief Complaint & History of Illness" and does not appear to be a diagnosis or an opinion as to the etiology of the Veteran's diagnosed sleep apnea.  Furthermore, in the summary and recommendations section of the record, the treating psychologist stated that it "appeared" that the Veteran had gained weight due to a back injury, but there is no further opinion as to the etiology of the Veteran's claimed apnea.  Therefore, to the extent that the September 2015 includes an etiological opinion, it is speculative in nature at best and is afforded little probative weight.

Contra to the Veteran's argument, in an August 2017 VA medical opinion, a VA examiner opined that the Veteran's condition was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected conditions, including lumbar strain with myofascial pain, scoliosis, and degenerative joint and disc diseases.  The examiner noted that the medical evidence was not sufficient to support a determination of a baseline level of severity of the Veteran's condition, but opined that it was less likely than not that the Veteran's service-connected back injury aggravated sleep apnea beyond its natural progression.  The examiner explained that sleep apnea is caused with the muscles in the back of the throat relax, causing the airway to narrow, resulting in inadequate breathing.  The examiner reported that the medical literature had not established that sleep apnea was aggravated beyond its natural progression by lumbar strain with myofascial pain, scoliosis and degenerative disc and joint disease.  Next, the examiner noted that a September 2015 VA treatment record indicated that the Veteran had endured a back injury which led to weight gain and subsequently diabetes and sleep apnea, but explained that neither back injuries, weight gain, nor diabetes caused sleep apnea.

The Board finds that these opinions adequately explain why the Veteran's gastrointestinal disorder was not caused by or aggravated by his service-connected disabilities, including major depressive disorder or a cardiac condition.

The Board has considered the lay statements of record.  While the Veteran may sincerely believe that obstructive sleep apnea is related to active service, including his claimed asbestos exposure, or as secondary to his service-connected lumbar strain, neither he nor the other lay witnesses have been shown competent to address a medical question that is beyond the purview of lay knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The appellant has been allowed ample opportunity to furnish medical evidence in support of the claim, but has not done so.  38 U.S.C. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection for a gastrointestinal disorder and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to low back strain, and to include as due to exposure to asbestos, is denied.



REMAND

Pursuant to the Board's December 2015 remand directives, the Veteran was afforded a VA spine examination in June 2017.  The examiner determined Veteran's right leg radicular symptoms indicated right-side sciatic nerve radiculopathy with moderate severity, but found that the Veteran's left leg had no radicular symptoms.  However, during the September 2015 hearing the Veteran testified that he experienced pain radiating down both of his legs, an inability to walk long distances without his calves cramping, and numbness in both legs after prolonged sitting or standing.  Further, in August 2017, subsequent to the VA examination, an EMG/NCS study was performed to assess the Veteran's claimed radicular symptoms.  The results indicated an abnormal study and reported that there was an electrodiagnostic of a sensory motor peripheral neuropathy of both of the Veteran's lower extremities.  This is in contradiction to the findings of the June 2017 VA examiner and, as the EMG test was conducted after VA examination, the results were not considered as part of the VA examiner's diagnostic.  Because the EMG test reveals a diagnosis of left lower extremity radiculopathy, the Board finds that remand is necessary to determine the severity of the now diagnosed radiculopathy of the lower left extremity.  Further, as more specific EMG findings are now available, an addendum opinion is necessary to determine whether the Veteran's now service-connected right-lower extremity radiculopathy has been properly evaluated.  

As any increase in the Veteran's service-connected lumbar spine disorder or service-connected or sciatic nerve radiculopathy of the right lower extremity could affect his entitlement to TDIU, the issues are inextricably intertwined and the Board defers consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2017 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner should respond to the following inquiries, and all findings should be set forth in detail:

(a)  Evaluate the Veteran's reports of radiating pain and numbness in his lower-left extremity as related to his service-connected lumbar spine disability in light of the EMG/NCS testing conducted in August 2017.

(b)  Evaluate the severity of the Veteran's service-connected sciatic nerve radiculopathy of the right lower extremity in light of the EMG/NCS testing conducted in August 2017, after the June 2017 VA examination.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


